             Case 4:14-cv-04480-YGR Document 294-2 Filed 05/06/19 Page 1 of 2



1    Matthew Cagle (CA Bar No. 286101)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
2       OF NORTHERN CALIFORNIA
     39 Drumm Street
3    San Francisco, CA 94111
     T: 415.343.0758
4    mcagle@aclunc.org
5    Ashley Gorski
     Naomi Gilens (CA Bar No. 315813)
6    Brett Max Kaufman
     Patrick Toomey
7    AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, 18th Floor
8    New York, NY 10004
     T: 212.549.2500
9    F: 212.549.2654
     agorski@aclu.org
10
     Ahilan T. Arulanantham (CA Bar No. 237841)
11   Mohammad Tajsar (CA Bar No. 280152)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
12      OF SOUTHERN CALIFORNIA
     1313 West 8th Street
13   Los Angeles, CA 90017
     T: 213.977.5211
14   aarulanantham@aclusocal.org
15   Attorneys for Movants
16                                 UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
18

19                                                        Case No. 14-cv-4480-YGR

20       TWITTER, INC.,                                  [PROPOSED] ORDER GRANTING
                                                         CONSENT MOTION OF THE AMERICAN
21       Plaintiff,                                      CIVIL LIBERTIES UNION, THE AMERICAN
                                                         CIVIL LIBERTIES UNION OF NORTHERN
22             v.                                        CALIFORNIA, AND THE AMERICAN CIVIL
23                                                       LIBERTIES UNION OF SOUTHERN
         WILLIAM P. BARR, Attorney                       CALIFORNIA FOR LEAVE TO FILE AN
24       General of the United States, et al.,           AMICUS CURIAE BRIEF IN SUPPORT OF
                                                         TWITTER, INC.’S OPPOSITION TO
25       Defendants.                                     DEFENDANTS’ INVOCATION OF STATE
                                                         SECRETS AND MOTION TO DISMISS
26

27                                                        Hon. Yvonne Gonzalez Rogers

28

                                              Case No. 14-cv-4480-YGR
      [Proposed] Order Granting Consent Motion for Leave to File an Amicus Curiae Brief in Support of Twitter, Inc.’s
                       Opposition to Defendants’ Invocation of State Secrets and Motion to Dismiss
             Case 4:14-cv-04480-YGR Document 294-2 Filed 05/06/19 Page 2 of 2


             Upon consideration of the motion of the American Civil Liberties Union, the American
1

2    Civil Liberties Union of Northern California, and the American Civil Liberties Union of

3    Southern California for leave to file as amici curiae in support of Plaintiff’s Opposition to

4    Defendants’ Invocation of State Secrets and Motion to Dismiss, it is hereby ORDERED that the
5    motion for leave to file is GRANTED. It is further ORDERED that the amicus curiae brief
6
     attached to the motion is deemed filed with this Court upon entry of this Order.
7

8

9    IT IS SO ORDERED.

10

11   Dated: _______________                                      __________________________________
                                                                 Hon. Yvonne Gonzalez Rogers
12                                                               United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
                                              Case No. 14-cv-4480-YGR
      [Proposed] Order Granting Consent Motion for Leave to File an Amicus Curiae Brief in Support of Twitter, Inc.’s
                       Opposition to Defendants’ Invocation of State Secrets and Motion to Dismiss
